COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00080-CV


JOSEPH OBLAS, DEREK                                                  APPELLANTS
HUMPHREYS, AND COUNTRY
RIDGE NORTH II, LLC

                                         V.

B BARRON INVESTMENTS, LLC                                               APPELLEE


                                     ------------

           FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                      TRIAL COURT NO. 14-08116-16

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

       We have considered Appellants’ “Unopposed Motion And Order To

Dismiss With Prejudice.”   It is the court’s opinion that the motion should be

granted; therefore, we dismiss the appeal.          See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 9, 2015




                                      2